Citation Nr: 1415972	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral knee inflammation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from May 2001 to September 2008. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 


FINDING OF FACT

A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in March 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  

The Board acknowledges that the Veteran has not been afforded a VA examination related to her service-connection claim; however, the Board finds that VA does not have a duty to provide an examination in this case.  While there is evidence that the Veteran currently has a bilateral knee condition, the evidence does not indicate that her current bilateral knee condition may be related to an injury or disease incurred in service.  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Bilateral Knee Condition

In her January 2011 Notice of Disagreement, the Veteran alleged that she was treated for bilateral knee inflammation repeatedly and that she was given medication and physical therapy.  The Veteran proposed that her knee injury developed while she served on active duty and that service-connection is warranted because she received treatment for her bilateral knee condition while in service.  In her February 2011 Substantive Appeal, the Veteran alleged that she suffered injuries to her knees on two occasions.  The first time, the Veteran alleged that she was treated for bursitis of the elbow at the same time.  The second time, the Veteran alleged she sprained her ankle, hit her knees on rocks and passed out.  

Service treatment records document that the Veteran complained of a swollen elbow on several occasions between March and June 2004 and that she sprained her right ankle in January 2008 and her left ankle in April 2008.  In March 2004, the Veteran complained of left elbow pain and swelling when she did pushups.  She was given a profile for no running or pushups for PT testing.  Service treatment records dated April 2004 indicate that the Veteran reported that her left elbow pain started without accident or injury.  She denied any other joint pain or any family history of unusual forms of arthritis.  In January 2008, the Veteran reported that she twisted her right ankle while walking over an icy surface.  In April 2008, the Veteran presented with a left ankle sprain and swelling.  The Veteran reported that she felt pain after stepping on a block.  The Veteran did not mention a knee injury or knee pain during any of these incidents; the Veteran's service treatment records are silent of complaints of or treatment for any knee condition.  The Veteran's September 2008 separation physical is also silent for knee pain or injuries.  

Post-service treatment records indicate that the Veteran first presented with knee pain in May 2010.  The Veteran reported that her right knee bothered her more than her left and that she first experienced knee pain while on active duty.  X-rays were essentially normal.  X-rays showed symmetric minimal narrowing of the medial compartment joint space and lateral patellar tilt mild on the right and minimal on the left.  A June 2010 MRI showed mildly thickened medial plica of the right knee. 

In August 2010, the Veteran complained of bilateral knee pain.  The Veteran reported that a knee brace had been prescribed.  The Veteran also reported that she had left knee pain from her varicose veins.  The Veteran also reported that she may have "blown" one of the lateral aspects of her knee.  

A September 2010 postoperative report indicates that the Veteran underwent a right knee arthroscopy and partial medial meniscectomy.  The examiner diagnoses the Veteran with right knee medial plica, anterior horn medial meniscus tear, and Grade 2 osteoarthritic medial femoral condyle.  

An examiner's note dated March 2011 indicates that the Veteran's knee pain may be arthritic. 

Based on a review of the evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disorder is related to her active service.  As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to any knee disorder.  

The Board also finds that the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of a bilateral knee disorder in service or continuous symptoms after separation from service.  Although the Veteran reported that she was treated for knee inflammation on several occasions in service, the Veteran's service treatment records are silent for any complaints of or treatment for any knee condition.  In addition, the Veteran did not mention any knee pain, inflammation or condition on her separation physical.  Post-service medical records show that the Veteran's first post-service treatment for knee pain did not occur until May 2010.  Although the Veteran reported that she started having knee pain in service during her May 2010 appointment, the Veteran did not report that she had chronic symptoms during service or that she has continued to have pain since separation from service.  

While the Veteran is competent to report when she first experienced symptoms of her bilateral knee disorder, the Board finds that the Veteran's recent contentions of a bilateral knee disorder in service are not credible because her reports are inconsistent with the more contemporaneous service treatment record evidence including the Veteran's own lay reports and history.  Specifically, as discussed above, the Veteran contends that she was treated for bilateral knee inflammation on several occasions, including two specific times when the Veteran complained of elbow pain and a sprained ankle.  A review of the Veteran's service treatment records showed that she complained of elbow pain, but indicated that she did not have any other joint pain at that time.  The Veteran's sprained ankle is also documented, but there is no mention of knee pain or inflammation.  

For these reasons, the Board finds that the Veteran's statements that she had chronic symptoms during active service and that she experienced continuous symptoms since service are outweighed by the other, more contemporaneous lay and medical evidence of record, and are not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  Service connection for the Veteran's bilateral knee condition on a direct basis is not warranted. 

Although the Veteran has a current diagnosis of osteoarthritic medial femoral condyle, to substantiate a claim of presumptive service connection for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, there must be evidence that the Veteran's arthritis was manifested to a compensable degree in the first post-service year.  A review of the record reflects no diagnosis of arthritis in the first post-service year.  

The Board acknowledges that Veteran alleged that her knee disorder developed while on active duty but that it was not diagnosed correctly until 2010.  As a layperson, the Veteran is competent to allege that she experienced knee pain during her first post-service year; however, she is not competent to diagnose knee pain as arthritis as diagnosing arthritis is complicated and requires specialized diagnostic testing, such as x-rays.  Jandreau at 1377.  Moreover, as indicated above, the Veteran's assertions of symptoms in service and continuously after service are not credible.  Given that there is no credible evidence of symptoms of knee arthritis within the first post-service year, service connection for a bilateral knee disorder on a presumptive basis is not warranted.  

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's bilateral knee disorder is directly related to her active service; that the Veteran had "chronic" or "continuous" symptoms to meet the presumption under 3.303(b); or that arthritis manifested to a degree of at least 10 percent within one year to meet the presumptive provisions under §§ 3.307, 3.309.  Therefore, the Veteran's claim service connection for a bilateral knee disorder must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral knee inflammation is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


